DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 01/27/2022.  Claims 21-38 remain pending in the application. Claims 21, 30, and 38 are independent.

Claim Objections
Claims 25 and 33 are objected to because of the following informalities:  
in Claims 25 and 33, line 4, "...  in addition to n virtual buttons" appears to be "...  in addition to the n virtual buttons".  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, the previous rejections are withdrawn.  Applicant's amendment to claims also raises the following new rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 34 recite the limitation "the predetermined virtual button" in line 5 and line 6 respectively and the limitation "the at least two display widgets" in line. There is insufficient antecedent basis for these limitations in the claim.  Since "a redetermined virtual button" and "at least two display widgets" are cited in Claim 25 and Claim 33 respectively (not in Claim 21 and Claim 30 respectively), for examination purpose, Claim 26 is depending on Claim 25 instead of Clam 21 and Claim 34 is depending on Claim 33 instead of Clam 30.  Also, when considering Claim 26 or 34 is depending on Claim 25 or 33, it is unclear that the limitation "a navigation menu button" recited in Claim 26, line 2 or Claim 34, line 3 and the limitation "a menu button" in Claim 25, line 5 or Claim 33, line 5 are the same or different. For examination purpose, "a navigation menu button" and "a menu button" are different.  Therefore, Examiner suggest to change in the name of "a navigation menu button" to prevent confusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 28-32, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2006/0036568 A1, published on 02/16/2006), hereinafter Moore in view of Gasser et al. (US 6,966,033 B1, issued on 11/15/2005), hereinafter Gasser.

Independent Claims 21, 30, and 38
Moore discloses a method for displaying an object (Moore, ¶ [0393]: for browsing/viewing pictures and other non-pictorial files and folders in a folder by allowing a user to selectively cursor through thumbnails), comprising: displaying a navigation bar (Moore, 3204 in FIG. 58; ¶ [0393]: filmstrip area – a single row of thumbnails) and a user interface of an application program (Moore, 3202 in FIG. 58; ¶ [0393]: preview area in a shell browser), wherein the navigation bar is configured to display widgets of n virtual buttons provided by an operating system, where n is a positive integer (Moore, FIG. 58; ¶ [0393]: a filmstrip area 3204, provides a space to display a single row of thumbnail images Pl, P2, P3, P4 of the picture files contained within a given folder); 
when a first object (Moore, P1 in FIG. 58) is displayed in the user interface, determining a second object (Moore, P2, P3, and P4 in FIG. 58) corresponding to the first object, wherein the first object and the second object are a part of a superior-level object (Moore, ¶ [0393]: a given folder containing thumbnail images Pl, P2, P3, P4 of the picture files) (Moore, FIG. 58; ¶ [0393]: the preview control area 3202 is a space in which an enlarged preview image of a user selected picture P1 will be displayed); 
displaying in the navigation bar a display widget corresponding to the second object (Moore, FIG. 58; ¶ [0393]: a filmstrip area 3204, provides a space to display a single row of thumbnail images P2, P3, P4 of the picture files contained within the same folder as P1); 
receiving a first signal that is generated based on a first specified operation that is triggered on the display widget; and switching a display of the first object in the user interface to a display of the second object (Moore, FIG. 58; ¶¶ [0393]-[0394]: a user can select any one of the thumbnail images, which will cause a larger preview image of the user thumbnail selection image to be displayed within the preview control area; i.e., when a user select/click a thumbnail image P2, P3, or P4, the image of selected picture file P2, P3, or P4 will be displayed in preview area 3202 to replace the image of the picture file P1), 
wherein the second object is a folder including at least one sub-object, and wherein displaying in the navigation bar the display widget corresponding to the second object (Moore, ¶ [0393]: browsing pictures stored in a folder, wherein a series of folder pictures is presented as a single row of thumbnails within an environment that is utilized for viewing other non-pictorial files and folders; i.e., the second object can .  
Moore further discloses an apparatus for displaying an object, comprising: a processor (Moore, 21 in FIG. 1; ¶ [0437]: processing unit/processor); a memory (Moore 22 in FIG. 1: system memory; 27/28/30 in FIG. 1: various disk drives) configured to store processor-executable instructions, wherein the processor is configured to perform the method described above (Moore, ¶¶ [0225]-[0226] and [0437]: computer-executable instructions, such as program modules, stored on computer device 20 and executed by processor 21).
	Moore further discloses a non-transitory computer-readable medium (Moore, ¶ [0500]: computer storage media) storing instructions (Moore, ¶ [0500]: computer storage media for storage of computer-readable instructions/program modules) that, when executed by one or more processors (Moore, 21 in FIG. 1; ¶ [0437]: processing unit/processor) of a computing device, cause the computing device to perform the method described above (Moore, ¶ [0057]: one or more computer readable media store computer executable instructions which, when executed, cause a computer system to provide functions described above).
when the at least one sub-object is at least one folder, displaying, in the navigation bar, a respective display widget corresponding to each subordinate file and/or subordinate folder included in the at least one folder.
Gasser teaches a graphical user interface for displaying objects (Gasser, ABSTRACT), wherein when the at least one sub-object is at least one folder, displaying, in the navigation bar, a respective display widget corresponding to each subordinate file and/or subordinate folder included in the at least one folder (NOTE: according to the definition of "and/or" in ¶ [0039] of the present invention, A and/or B is interpolated as A, B, or both A and B) (Gasser, FIGS. 3 and 10; Col. 25, lines 9-16: the first object 210-4 is selected and displayed in output display area 180/217; the second object 210-3 (both 210-3 and 210-4 are a part of a superior-level object 210-2) includes at least one sub-object/folder 210-14 which contains subordinate objects/files/folders 210-7 ~ 210-13 and each of subordinate objects/files/folders 210-7 ~ 210-13 are displayed in resource object navigation area 170).
Moore and Gasser are analogous art because they are from the same field of endeavor, a graphical user interface for displaying objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gasser to Moore.  Motivation for doing so would allow users to efficiently access/manipulate different level of hierarchy resource objects/files/folders (Gasser, Col. 5, lines 47-52).

Claim 22
Moore in view of Gasser discloses all the elements as stated in Claim 21 and further discloses  wherein displaying in the navigation bar the display widget corresponding to the second object (Moore, ¶ [0393]: browsing pictures stored in a folder, wherein a series of folder pictures is presented as a single row of thumbnails within an environment that is utilized for viewing other non-pictorial files and folders) comprises:
when the at least one sub-object is at least one file, displaying, in the navigation bar, a respective display widget corresponding to each of the at least one file (Gasser, FIG. 3; Col. 16, line 58 – Col. 17, line 5: when the first object 210-15 is selected, resource information of the selected object 210-15 will be displayed in output display area 180/217; the second object 210-14 (both 210-14 and 210-15 are a part of a superior-level object 210-3) includes at least one sub-object/file 210-7 ~ 210-13 and each of sub-objects/files 210-7 ~ 210-13 are displayed in resource object navigation area 170).
Motivation for doing so would allow users to efficiently access/manipulate different level of hierarchy resource objects/files/folders (Gasser, Col. 5, lines 47-52).

Claim 23
Moore in view of Gasser discloses all the elements as stated in Claim 21 and further discloses wherein displaying in the navigation bar the display widget corresponding to the second object (Moore, ¶ [0393]: browsing pictures stored in a folder, wherein a series of folder pictures is presented as a single row of thumbnails comprises: 
when the at least one sub-object includes at least one file and at least one folder. displaying, in the navigation bar, a respective display widget corresponding to each of the at least one file or the at least one folder (Gasser, FIG. 3; Col. 16, line 58 – Col. 17, line 5: when the first object 210-1 is selected, resource information of the selected object 210-1 will be displayed in output display area 180/217; the second object 210-2 (both 210-1 and 210-2 are a part of network, i.e., superior-level object) includes at least one sub-object/file 210-4 ~ 210-6 and folder 210-3 and each of sub-objects/files and folders 210-3 ~ 210-6 are displayed in resource object navigation area 170).
Motivation for doing so would allow users to efficiently access/manipulate different level of hierarchy resource objects/files/folders (Gasser, Col. 5, lines 47-52).

Claims 24 and 32
Moore in view of Gasser discloses all the elements as stated in Claims 21 and 30 respectively and further discloses wherein the second object includes at least two objects. wherein displaying in the navigation bar the display widget corresponding to the second object comprises: displaying an integration portal in the navigation bar; receiving a second signal that is generated based on a second specified operation that is triggered on the integration portal; and displaying in the navigation bar, based on the second signal. a respective display widget corresponding to each of the at least two objects (Gasser, FIGS. 3 and 10; Col. 16, lines 16-44: when the second object 210-3 (both second object 210-3 and first object 210-4 are a part of a superior-level object 
Motivation for doing so would allow users to efficiently access/manipulate different level of hierarchy resource objects/files/folders (Gasser, Col. 5, lines 47-52).

Claims 28 and 36
Moore in view of Gasser discloses all the elements as stated in Claims 21 and 30 respectively and further discloses wherein at least one of a thumbnail of the second object and thumbnail text information corresponding to the second object is displayed in the display widget (Moore, FIG. 58; ¶ [0393]: 3202. the preview control area 3202 is a space in which an enlarged preview image of a user selected picture will be displayed; this space can also contain navigational icons to assist a user in iterating through a series of pictures; immediately below the preview control area is a caption or comment area that can be utilized to display a variety of textual information; a filmstrip area 3204, provides a space to display a single row of thumbnail images P2, P3, P4 of the picture files contained within the same folder as P1).  

Claims 29 and 37
Moore in view of Gasser discloses all the elements as stated in Claims 21 and 30 respectively and further discloses wherein the first specified operation performed on the display widget comprises: a click operation or a long-time press operation on the display widget; or moving the display widget to a specified position in the navigation bar (Moore, ¶ [0068]: a user may customize a navigation pane by dragging a desired root or structure to a specific position in the navigation pane) (Moore, ¶¶ [0245] and [0250]: the user interaction with displayed files or items are clicking, double-clicking, dragging, navigating, etc.) (Moore, FIG. 73; ¶ [0448]: a user can drag and drop within the list pane 7303, allowing the user to re-order objects in a static list).  

Claim 31
	Moore in view of Gasser discloses all the elements as stated in Claim 30 and further discloses wherein when displaying in the navigation bar the display widget corresponding to the second object (Moore, ¶ [0393]: browsing pictures stored in a folder, wherein a series of folder pictures is presented as a single row of thumbnails within an environment that is utilized for viewing other non-pictorial files and folders), the processor is further configured to: when the at least one sub-object is at least one file, display, in the navigation bar, a respective display widget corresponding to each of the at least one file (Gasser, FIG. 3; Col. 16, line 58 – Col. 17, line 5: when the first object 210-15 is selected, resource information of the selected object 210-15 will be displayed in output display area 180/217; the second object 210-14 (both 210-14 and 210-15 are a part of a superior-level object 210-3) includes at least one sub-object/file 210-7 ~ 210-or 
when the at least one sub-object includes at least one file and at least one folder, display, in the navigation bar, a respective display widget corresponding to each of the at least one file or the at least one folder (Gasser, FIG. 3; Col. 16, line 58 – Col. 17, line 5: when the first object 210-1 is selected, resource information of the selected object 210-1 will be displayed in output display area 180/217; the second object 210-2 (both 210-1 and 210-2 are a part of network, i.e., superior-level object) includes at least one sub-object/file 210-4 ~ 210-6 and folder 210-3 and each of sub-objects/files and folders 210-3 ~ 210-6 are displayed in resource object navigation area 170).  
Motivation for doing so would allow users to efficiently access/manipulate different level of hierarchy resource objects/files/folders (Gasser, Col. 5, lines 47-52).

Claims 25-26 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Gasser as applied to Claims 24 and 32 respectively above, and further in view of Leyon (US 10,503,398 B2, filed on 11/26/2014), hereinafter Leyon.

Claims 25 and 33
Moore in view of Gasser discloses all the elements as stated in Claims 24 and 32 respectively and further discloses wherein displaying the integration portal in the navigation bar comprises: when the second object exists in the user interface, displaying the integration portal on the area of the navigation bar in addition to n virtual buttons,  (Gasser, FIGS. 3 and 10; Col. 16, lines 16-44: when the second object 210-3 (both second object 210-3 and first object 210-4 are a part of a superior-level object 210-2) including a plurality of objects 210-14 through 210-18, an integration portal (icon/widget) representing the second object 210-3 is displayed in navigation area 170; before expansion of the hierarchy for the second object 210-3, icons/widgets representing objects 210-4 through 210-6 are also shown in the navigation area 170), 
wherein displaying in the navigation bar, based on the second signal, the respective display widget corresponding to each of the at least two objects comprises: based on the second signal,  (Gasser, FIGS. 3 and 10; Col. 16, lines 16-44: when the user selects the integration portal (icon/widget) representing the second object 210-3 for further expansion in the hierarchy; upon expansion of the hierarchy, icons/widgets representing objects 210-14 through 210-18 are displayed in the navigation area 170).  
	Moore in view of Gasser fails to explicitly disclose wherein (1) the n virtual buttons comprising at least one of a return button, a home button, and a menu button; (2) replacing a display of a predetermined virtual button among the n virtual buttons with a display of the at least two display widgets.
	Leyon teaches a system and a method for controlling the display of selectable elements on a touch sensitive display (Leyon, ABSTRACT; Col. 1, lines 7-10), wherein (1) the n virtual buttons comprising at least one of a return button, a home button, and a menu button (Leyon, FIG. 2; Col. 5, lines 21-46: the selectable elements in the 1 key 212);
(2) replacing a display of a predetermined virtual button among the n virtual buttons with a display of the at least two display widgets (Leyon, steps 302, 304, and 306 in FIG. 3; 206 in FIG. 2; 402 in FIG. 4; Col. 6, lines 4-57; Col. 5, lines 21-31 and 51-65: in response to entering a keyboard input mode at 304, display of the navigation bar 206 in FIG. 2 is discontinued at 306 to display the additional row of keys 402 as the additional row of keys 402 replaces the navigation bar 206 in the example of FIG. 4, wherein the selectable elements in the navigation bar 206 include a back key 208, a home key 210, and a recent applications/menu key 212; the additional row of keys 402 include five punctuation keys 404, a shift key 406, a numerical key 408, and a key 410).
Moore in view of Gasser, and Leyon are analogous art because they are from the same field of endeavor, a system and a method for controlling the display of selectable elements on a touch sensitive display.  Also, it is well known in the art that a home button, a return button, and a menu button are displayed in the navigation bar as a default2.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Leyon to Moore in view of Gasser.  Motivation for doing so would reduce the chance of erroneously 

Claims 26 and 34
	Moore in view of Gasser and Leyon discloses all the elements as stated in Claims 25 and 33 respectively and further discloses displaying a navigation menu button in the navigation bar (see also 112(b) rejection) (Leyon, 410 in FIG. 4; Col. 6, lines 49-52: the additional row of keys 402 also includes a key 410 after replacing the navigation bar 206 shown in FIG. 2); receiving a third signal that is generated based on a third specified operation that is triggered on the navigation menu button; and based on the third signal, resuming the display of the predetermined virtual button to replace the display of the at least two display widgets (Leyon, steps 308, 310, and 302 in FIG. 3; 206 in FIG. 2; 402 in FIG. 4; Col. 7, lines 3-14: in response to receipt of a selection of the key 410, display of the additional row of keys 402 is discontinued/hidden at 310 and the navigation bar 206 is returned to the side of the touch-sensitive display 118 that is adjacent to the physical keyboard 118; i.e., resuming the display of the back key 208, the home key 210, and the recent applications/menu key 212 to replace the additional row of keys 402 including five punctuation keys 404, a shift key 406, a numerical key 408, and a key 410).
Motivation for doing so would allow users to quickly changes different states/modes (Leyon, Col. 7, lines 17-28).

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Gasser as applied to Claims 21 and 30 respectively above, and further in view of Bernstein et al. (US 2017/0010771 A1, filed on 09/26/2016), hereinafter Bernstein.

Claims 27 and 35
Moore in view of Gasser discloses all the elements as stated in Claims 21 and 30 respectively and further discloses wherein displaying in the navigation bar the display widget corresponding to the second object (Moore, ¶ [0393]: browsing pictures stored in a folder, wherein a series of folder pictures is presented as a single row of thumbnails within an environment that is utilized for viewing other non-pictorial files and folders) comprises: the film strip area 3204 also contains cursors to allow a user to scroll through a folder for the picture files (Moore, FIG. 58; ¶ [0393]).
Moore in view of Gasser fails to explicitly disclose when the display widget comprises M widgets, determining N first display widgets and M-N second display widgets among the M widgets, wherein N is a preset positive integer and M is an integer greater than N; displaying the N first display widgets in the navigation bar; and when a fourth specified operation performed on the navigation bar is detected, replacing a display of Z display widgets among the N first display widgets with a display of Z display widgets among the M-N second display widgets, wherein Z is a positive integer and Z is not greater than a smaller one of N and M-N.
Bernstein teaches a graphical user interface for displaying selection of an element/object (Bernstein, ¶ [0249]), when the display widget comprises M widgets, determining N first display widgets and M-N second display widgets among the M widgets, wherein N is a preset positive integer and M is an integer greater than N; displaying the N first display widgets in the navigation bar; and when a fourth specified operation performed on the navigation bar is detected, replacing a display of Z display widgets among the N first display widgets with a display of Z display widgets among the M-N second display widgets, wherein Z is a positive integer and Z is not greater than a smaller one of N and M-N (Bernstein, FIGS. 6B-C; ¶¶ [0379]-[0380]: in response to detecting the right-to-left swipe gesture, changing the display in dynamic function row 104 from a first plurality of podcast affordances 560, e.g., podcast affordances 560-A to 560-G, to a second plurality of podcast affordances 560, e.g., podcast affordances 560-E to 560-K; i.e., M >= 16 (A to P); N = 7 (A to G); Z = 4 (A to D; H to K) (Note: M > N; Z <= min (N, M-N) and 560-A to 560-D is replaced by 560-H to 560-K).
Moore in view of Gasser, and Bernstein are analogous art because they are from the same field of endeavor, a graphical user interface for displaying selection of an element/object.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Bernstein to Moore in view of Gasser.  Motivation for doing so would allow users to scroll through a folder for the picture files faster by advancing multiple files at a time.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.
each subordinate file and/or subordinate folder in the sub-object (the at least one folder) of the second object is directly displayed in the navigation bar when a first object is displayed in the user interface".
In response, examiner respectfully disagrees.  Gasser teaches in Col. 25, lines 9-16 with FIGS. 10 and 3 that when the first object 210-4 is selected and displayed in output display area 180/217, the second object 210-3 includes the at least one sub-object (i.e., the at least one folder) 210-14 which contains subordinate files and/or folders 210-7 through 210-13, and each of subordinate files and/or folders 210-7 through 210-13 are displayed in resource object navigation area 170.  The objects 210-15 through 210-18 are additional sub-objects (files/folders) included in the second object 210-3, and not subordinate file and/or subordinate folder of the at least one sub-object (210-14 through 210-18) included in the second object 210-3.  Therefore, when the user selects the first object 210-4 in FIG. 10 from FIG. 3,  each subordinate file and/or subordinate folder (i.e., objects/files/folders 210-7 through 210-13) in the sub-object (the at least one folder) (i.e., object/folder 210-14) of the second object (i.e., object 210-3) is directly displayed in the navigation bar when a first object is displayed in the user interface because the object/folder 210-14 is already expanded before selecting the first object 210-4.
Also, in the present application/invention, each subordinate file and/or subordinate folder in the sub-object (the at least one folder) of the second object is not always directly displayed in the navigation bar, see for example, (1) the dependent Claims 24-25 and 32-33 that at least two objects included in the second object are not directly displayed in the navigation bar before receiving a second specified operation on the integration portal; and (2) FIG. 4G of the present invention, folder 472 is not expanded in the navigation bar.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directly displayed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

EXAMINER'S NOTES: in order to overcome prior art of record, the difference between FIGS. 4E-G of the present invention and prior art of record must be cited in the claim, e.g., when all sub-objects of the second object 440 are folders, folders 441 and 442 (sub-objects of the second object 440) are not displayed in the navigation bar, and only files 441a, 441b, 442b, and folder 442a (each subordinate files and/or subordinate folders in all the sub-objects 441 and 442 of the second object 440) are displayed in the navigation bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2014/0026098 A1 to Gilman, published on 01/23/2014, 174 in FIG. 1 and ¶ [0025]: the virtual button 174 corresponds to a "menu" function, such as to display a listing of recently-access applications.
        2 See, for example US 2012/0290441 A1 to Mahaniok et al., published on 11/15/2012, 206a-c in FIG. 2 and ¶¶ [0025]-[0026].